In a proceeding pursuant to Election Law § 16-102, inter *573alia, to invalidate a petition designating Christopher D. Bodkin and Steven J. Flotteron as candidates in a primary election to be held on September 13, 2005, for the nomination of the Republican Party as its candidates for the public office of Councilman of the Town of Islip, Christopher D. Bodkin and Steven J. Flotteron appeal from an order of the Supreme Court, Suffolk County (Whelan, J.), dated August 3, 2005, which granted the petitioner’s motion to dismiss their purported cross petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements (see Matter of Bodkin v Garfinkle, 21 AD3d 571 [2005] [decided herewith]). H. Miller, J.P., Cozier, Crane and Rivera, JJ., concur.